Citation Nr: 0821962	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

2.  Entitlement to service connection for muscle pain due to 
undiagnosed illness.

3.  Entitlement to service connection for depression and 
memory loss, including due to undiagnosed illness.

4.  Entitlement to service connection for a fatigue disorder 
due to undiagnosed illness.

5.  Entitlement to service connection for a right arm 
disorder as secondary to a service-connected right index 
finger amputation.  

6.  Entitlement to service connection for depression also as 
secondary to the 
service-connected right index finger amputation.  

7.  Entitlement to a higher (compensable) disability rating 
for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
January 1995.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

As support for his claim, the veteran and his spouse 
testified in May 2008 at a hearing at the Board's offices in 
Washington, DC, before the undersigned judge.
During the hearing, the veteran submitted additional evidence 
and waived his right to have the RO initially consider it.  
In addition, in June 2008 he again submitted additional 
evidence and again waived his right to have the RO initially 
consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2007).   



Based on his June 2008 statement, it appears the veteran also 
may be raising the additional issue of his entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
separate and apart from his claims for depression currently 
at issue.  The Board may not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 2002).  The RO has not fully adjudicated any 
other issue than those indicated, and the Board may not 
unilaterally take jurisdiction of any additional claim.  The 
Federal Circuit Court recently held that claims that are 
based on distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly 
diagnosed psychiatric disorder (e.g., PTSD), even if 
medically related to a previously diagnosed disorder (such as 
depressive neurosis), is not the same for jurisdictional 
purposes when it has not been previously considered.  
Therefore, the RO should request that the veteran clarify 
whether he is indeed pursuing an additional claim of service 
connection for PTSD.  If he is, then develop and adjudicate 
this additional claim since the Board does not currently have 
jurisdiction to consider it.  38 C.F.R. § 20.200 (2007).

The Board is remanding the claim for service connection for 
depression (to the extent it is alleged to be secondary to a 
service-connected right index finger amputation) and the 
claim for a higher, i.e., compensable disability rating for 
PFB.  The remand of these claims will be via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  But the Board is going ahead 
and deciding the remaining claims for service connection for 
joint pain, muscle pain, depression and memory loss, and 
fatigue, to include as qualifying chronic disabilities under 
38 C.F.R. § 3.317 (undiagnosed illness), as well as the claim 
for service connection for a right arm disorder secondary to 
the service-connected right index finger amputation.  




FINDINGS OF FACT

1.  There is insufficient evidence showing the veteran served 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.

2.  There is no evidence of generalized joint and muscle 
pain, a fatigue disorder, or depression and memory loss 
during his service or of a psychosis within one year after 
his service ended, and no competent evidence of a link 
between any current joint and muscle pain, fatigue, or 
depressive disorders and his period of active military 
service.

3.  There is, however, an approximate balance of favorable 
and unfavorable evidence insofar as whether his right arm 
disorder is a residual of his service-connected right index 
finger amputation.


CONCLUSIONS OF LAW

1.  Generalized joint pain was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Generalized muscle pain was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Depression and memory loss were not incurred or 
aggravated during service and a psychosis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317, 4.9, 4.127 (2007).

4.  A fatigue disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

5.  Resolving all reasonable doubt in his favor, the 
veteran's right arm disorder is proximately due to or the 
result of his service-connected right index finger 
amputation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in January 2004, 
August 2004, and March 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing him of the information and evidence VA 
would obtain and assist him in obtaining; (3) informing him 
of the information and evidence he was expected to provide; 
and (4) requesting that he provide any evidence in his 
possession pertaining to his claims.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

That March 2006 letter further advised the veteran that a 
downstream disability rating and an effective date will be 
assigned if service connection is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required VCAA notice.



The veteran did not, however, receive all of this required 
VCAA notice prior to initially adjudicating his claims in the 
March 2005 decision at issue in this appeal.  But in 
Pelegrini II, the Court clarified that in these situations VA 
does not have to vitiate that initial decision and start the 
whole adjudicatory process anew, as if that decision was 
never made.  Rather, VA need only ensure the veteran receives 
(or since has received) content-complying VCAA notice, 
followed by readjudication of his claims, such that he is 
still provided proper due process.  In other words, he must 
be given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after providing the additional VCAA Dingess notice in 
March 2006, the RO went back and readjudicated the claims in 
the more recent February 2008 SSOC.  So the RO has 
reconsidered the claims since providing all necessary VCAA 
notice, such that the intended purpose of the notice is not 
frustrated.  That is to say, the timing defect in the 
provision of the required notice has been rectified.  
It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.

In addition, with regards to the content of the VCAA notice, 
the veteran's testimony during his recent May 2008 hearing 
shows he is well aware of the unique requirements of Persian 
Gulf War claims, as the undersigned judge explained in detail 
to him the information and evidence that was necessary to 
substantiate these particular claims.  Therefore, any defect 
in the content of VCAA notice was cured by actual knowledge 
on the part of the claimant (see Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim".  In sum, any 
alleged error in content simply is not prejudicial to the 
veteran's case and does not affect essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless). 

As for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), relevant VA treatment 
records from 1996 to 2007, and the reports of his VA medical 
examinations and opinions.  He submitted personal statements 
and private medical evidence.  In February 2004, the RO 
attempted to obtain private Kaiser Permanente records for 
which the veteran had provided the required authorization.  
When it did not receive a response, the RO issued a follow-up 
request in March 2004, as well as an explanatory letter to 
the veteran.  See 38 C.F.R. § 3.159(c)(1).  So the RO has 
made reasonable efforts to obtain these private medical 
records, and there is no further basis to make any other 
efforts.  38 C.F.R. § 3.159(c).  Moreover, there is no 
indication that any other additional evidence remains 
outstanding.  The Board is therefore satisfied that the RO 
has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  In this regard, service 
connection for certain chronic disorders, such as psychoses, 
may be established based on a legal "presumption" by showing 
the disability manifested to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  VA has recently published a final rule, 38 C.F.R. § 
3.384, which defines the term psychosis.  This regulation 
applies to applications for benefits received by VA on or 
after August 28, 2006.  Although it is not technically 
applicable in the present decision since the veteran's claim 
was filed in December 2003, we note that its application 
herein would make no difference in the result, since none of 
the listed psychoses has been shown to have been manifested 
in service or within the first year after the veteran's 
separation from service.  

Further, with regards to presumptive service connection, the 
law provides for compensation for Persian Gulf War veterans 
suffering from a chronic disability resulting from an 
undiagnosed illness that became manifest during active duty 
in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
That is, if not manifest in service, the claimed chronic 
disability must have been manifest to a compensable degree by 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Claimed Persian Gulf War Related Disorders

In various statements and testimony supplied by the veteran, 
he indicates that he developed joint pain, muscle pain, 
fatigue, and depression with memory loss during his service 
in the Persian Gulf or immediately thereafter.  He attributes 
these conditions as directly related to his military service 
in general, or in the alternative, due to an undiagnosed 
illness incurred in the Persian Gulf.  See his December 2003 
claim; May 2008 hearing testimony; and June 2008 personal 
statement.    

Initially, STRs and his DD Form 214 do not show that the 
veteran served in the Southwest Asia theater of operations 
anytime from August 2, 1990 to the present, for purposes of 
establishing his status as a "Persian Gulf veteran."  
38 C.F.R. § 3.317(d).  Specifically, his DD Form 214 does not 
reflect receipt of medals, badges, decorations, ribbons, 
wounds in action, or participation in campaigns that 
specifically denote service in the Southwest Asia theater of 
operations.  Most importantly, he has personally stated on 
two separate occasions that he only served in Turkey for 
approximately one month from May to June 1991 during 
Operation Provide Comfort.  See his October 2006 personal 
statement and Board hearing testimony at page 18.  Under 38 
C.F.R. § 3.317(d)(2), Turkey is not a country listed within 
the Southwest Asia theatre of operations during the Persian 
Gulf War for purposes of the presumption.  Thus, there is 
insufficient evidence of service in Southwest Asia during the 
Persian Gulf War.  Consequently, any further analysis with 
regard to an undiagnosed illness is not warranted as 
presumptive service connection under 38 C.F.R. § 3.317 can be 
denied as a matter of law for his joint pain, muscle pain, 
fatigue, and depression claims because he did not have the 
required type of service.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In addition, though, direct service connection for joint 
pain, muscle pain, fatigue, and depression also is not 
warranted.  Specifically, as to generalized muscle and joint 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  In addition, his STRs do not reflect any 
complaint, treatment or diagnosis of joint pain, muscle pain, 
fatigue, and depression during his military service from 
November 1985 to January 1995.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. 494-97.  Also, there is no diagnosis of a 
psychosis with one year of his discharge, such that the 
presumption of in-service incurrence for a psychosis is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, there is simply no competent, 
medical evidence or opinion that in any way relates any 
current joint pain, muscle pain, fatigue, and depressive 
disorders to his period of active military service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

The Board sees that a December 2004 VA psychiatric examiner 
diagnosed the veteran with a personality disorder, not 
otherwise specified.  As to this diagnosis, personality 
disorders are not "diseases" or "injuries" within the 
meaning of applicable legislation and, therefore, generally 
cannot be service connected as a matter of express VA 
regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on these issues.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, these claims for 
service connection for joint pain, muscle pain, fatigue, and 
depression, including as qualifying chronic disabilities 
under 38 C.F.R. § 3.317 (undiagnosed illness), are denied.  

Analysis - Right Arm Disorder Secondary to Right Index Finger 
Amputation

As to secondary service connection for a right arm disorder, 
the record reflects one favorable medical opinion from a 
private physician, as well as one unfavorable opinion from a 
VA examiner.   

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).



As for the favorable medical opinion, in June 2005 a private 
physician, P.O., M.D., based on a review of medical records 
provided by the veteran, opined that it is "possible" that 
his chronic right upper extremity pain is related to his 
service-connected right hand injury.  In making this 
determination, Dr. P.O. indicates he spent 45 minutes 
reviewing pertinent VA treatment records and performed a 
physical examination of the veteran.

In contrast, a December 2004 VA orthopedic examiner opined 
that the right arm pain the veteran was then experiencing 
would not be due to his right index finger amputation.  This 
opinion was also based on a physical examination and review 
of pertinent treatment records.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).



As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id., at 58.  The Court has further held that 
where there is "significant evidence in support of the 
appellant's claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

There are a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal, which 
essentially state that it is possible the condition at issue 
is attributable to the veteran's military service.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  The Court has held that, 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes what may be 
characterized as non-evidence.  Perman v. Brown, 5 Vet. App. 
227, 241 (1993).  These cases indicate that a doctor's 
opinion phrased in terms tantamount to "may" be related to 
service is an insufficient basis for an award of service 
connection because this is for all intents and purposes just 
like saying the condition in question just as well "may or 
may not" be related to service.  Obert v. Brown, 5 Vet. App. 
30 (1993); see, too, Bloom v. West, 13 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).

That said, the Court also has held, however, that use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion on etiology.  An etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words.  See 
Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Moreover, the 
Court has held, as well, that an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 

Here, there is an approximate balance of the positive and 
negative evidence concerning whether the veteran's right arm 
disorder is attributable, at least in part, to his already 
service-connected right index finger amputation.  Both the VA 
and private opinions are well-reasoned and supported by 
adequate reasons and bases.  In this situation, the benefit 
of the doubt is resolved in the veteran's favor.  
Accordingly, secondary service connection for the right arm 
disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.




ORDER

Service connection for joint pain, including as a qualifying 
chronic disability under 38 C.F.R. § 3.317 (undiagnosed 
illness), is denied.  

Service connection for muscle pain, including as a qualifying 
chronic disability under 38 C.F.R. § 3.317 (undiagnosed 
illness), is denied. 

Service connection for depression and memory loss, including 
as a qualifying chronic disability under 38 C.F.R. § 3.317 
(undiagnosed illness), is denied.

Service connection for a fatigue disorder, including as a 
qualifying chronic disability under 38 C.F.R. § 3.317 
(undiagnosed illness), is denied.

However, the claim for service connection for a right arm 
disorder as secondary to the service-connected right index 
finger amputation is granted.


REMAND

Before addressing the merits of the remaining claims for 
service connection for depression as secondary to the 
service-connected right index finger amputation and for a 
higher, i.e., compensable disability rating for PFB, the 
Board finds that additional development of the evidence 
concerning these remaining claims is required.

First, as to the increased rating for PFB claim, the veteran 
has not received a VCAA letter complying with a recent 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Court held that, at a minimum, a 
38 U.S.C.A. § 5103(a) notice requires that the Secretary 
notify the claimant that, to substantiate such a claim: 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Second, as to the increased rating for PFB claim, a more 
current VA examination is needed to adequately assess the 
present severity of this disability.  The veteran's last VA 
compensation examination concerning this claim was in 
December 2004, so some 31/2 years ago.  Since that time he has 
asserted a worsening of this disability.  The record is 
inadequate and the need for a contemporaneous examination 
occurs when the evidence indicates the current rating may be 
incorrect.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a) 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
("[W]here the appellant complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled the appellant for another examination").  See 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  Therefore, a remand is 
necessary for a more current VA examination for his higher 
rating for PFB claim at issue.   

Third, as to his secondary service connection claim, the 
letters of record sent by the RO to the veteran failed to 
discuss secondary service connection for depression on the 
premise that it is proximately due to, the result of, or 
chronically aggravated by his service-connected right index 
finger amputation.  38 C.F.R. § 3.310 (2007).  Therefore, a 
remand is required for the RO to issue another VCAA letter 
that is compliant with 38 C.F.R. § 3.159(b)(1) and with all 
legal precedent.



Fourth, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
depression on the premise that it is proximately due to, the 
result of, or chronically aggravated by his service-connected 
right index finger amputation.   38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, these remaining claims are REMANDED for the 
following development and consideration:

1.  Send the veteran another VCAA 
notice letter concerning his claim 
for a higher, i.e., compensable 
rating for his pseudofolliculitis 
barbae (PFB) to comply with the 
recent holding of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In this regard, this 
letter should notify him that, 
to substantiate his claim for a 
higher rating for this condition:

(A) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of this 
disability and the effect this 
worsening has on his employment and 
daily life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
him demonstrating a noticeable 
worsening or increase in severity of 
the PFB disability and the effect of 
this worsening has on his employment 
and daily life (such as a specific 
measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the veteran.  For example, here, he 
must be provided with the full 
criteria for a potential higher 
rating for his PFB disorder under 
DC's 7800, 7803-7805, 7806, and 7813.  

(C) he also must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes (DCs), which 
typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(D) as well, this notice must provide 
examples of the types of medical and 
lay evidence he may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing his 
entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability. 

2.  Also send the veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for depression on 
the premise it is proximately due to, 
the result of, or chronically 
aggravated by his service-connected 
right index finger amputation.  
See 38 C.F.R. § 3.310 (2007).

3.	As well, have the veteran undergo an 
appropriate VA examination to determine 
the nature and etiology of his current 
depression.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences on his claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file must be 
made available for review of his 
pertinent medical and other history.

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
indicate whether it is at least as 
likely as not (50 percent or more 
probable) that any current depression 
is proximately due to or is being 
permanently aggravated by the 
veteran's service-connected right 
index finger amputation.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.



4.  A VA compensation examination is 
also needed to assess the current 
severity of the veteran's 
pseudofolliculitis barbae (PFB).  The 
examiner should discuss the present 
state of this condition in terms of the 
applicable rating criteria and how this 
condition impacts the veteran's 
activities of daily living, including 
his employment per 38 C.F.R. § 4.10.  

5.  Then, based on this additional 
evidence, readjudicate the veteran's 
remaining claims at issue - for 
service connection for depression as 
secondary to his service-connected 
right index finger amputation and for a 
higher, i.e., compensable disability 
rating for his pseudofolliculitis 
barbae (PFB).  If these remaining 
claims are not granted to his 
satisfaction, send him and his 
representative a SSOC concerning these 
remaining claims and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of 
them.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


